UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 12, 2015 HEMISPHERE MEDIA GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of Incorporation) 001-35886 (Commission File Number) 80-0885255 (I.R.S. Employer Identification Number) 2000 Ponce de Leon Boulevard Suite 500 Coral Gables, FL 33134 (Address of principal executive offices) (Zip Code) (305) 421-6364 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Hemisphere Media Group, Inc. (the “Company”) has established record and annual meeting dates for its 2015 annual meeting of stockholders (the “2015 Annual Meeting”). The Company’s stockholders of record at the close of business on March 20, 2015 will be entitled to notice of the meeting and to vote upon matters considered at the meeting. The 2015 Annual Meeting will be held on May 19, 2015 at a time and place to be included in the notice of the 2015 Annual Meeting which will accompany the Company’s proxy materials. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEMISPHERE MEDIA GROUP, INC. Date: March 13, 2015 By: /s/ Alex J. Tolston Name: Alex J. Tolston General Counsel and Corporate Secretary
